Herlihy, J.
Appeal by defendant from judgment of *916conviction on liis plea of guilty to a charge of abandonment. On March 11, 1965 the defendant pled guilty to the charge of abandonment and on such judgment of conviction the court suspended sentence with the statement that if he violated his probation, he would be imprisoned. Thereafter he was charged with violating his probation and sentenced to imprisonment. On August 9, 1965 he served a purported notice of appeal. The judgment of conviction, which was rendered March 11, 1965, cannot be reviewed since more than 30 days have passed since its rendition. (See Code Crim. Pro., § 521.) There is no right of appeal from the order revoking defendant’s probation (People v. Terry, 21 A D 2d 971) nor may there be a separate appeal from an order denying a motion to withdraw a plea of guilty (People v. Chabrier, 23 A D 2d 731). Accordingly, the appeal was not timely taken and the appeal is dismissed.
Gibson, P. J., Reynolds, Taylor and Aulisi, JJ., concur.